Citation Nr: 1822303	
Decision Date: 04/12/18    Archive Date: 04/25/18

DOCKET NO.  16-40 853	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to an effective date prior to December 31, 2014, for the assignment of a 50 percent rating for major depressive disorder (MDD). 

2.  Entitlement to a rating in excess of 50 percent for MDD.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU). 
	

REPRESENTATION

Appellant represented by:	Shana M. Dunn, Attorney


ATTORNEY FOR THE BOARD

M. Yacoub, Associate Counsel 


INTRODUCTION

The Veteran had active service from October 2003 to November 2004.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2015 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDINGS OF FACT

1.  A claim for an increased rating for MDD was received on December 31, 2014; no claim for an increased rating, either formal or informal, was reasonably raised prior to that date; nor was it factually ascertainable that MDD had increased in severity one year prior to that date.

2.  For the entire period on appeal, MDD has been characterized by occupational and social impairment with reduced reliability and productivity.

3.  The Veteran's service-connected disabilities have not rendered him unable to secure or follow a substantially gainful occupation.  


CONCLUSIONS OF LAW

1.  The criteria for an effective date prior to December 31, 2014, for the award of a 50 percent rating for MDD have not been met.  38 U.S.C. §§  1155, 5103(a), 5103A, 5107, 5110, 7105 (2012); 38 C.F.R. §§  3.157, 3.159, 3.400(o) (2017).  

2.  The criteria for a rating in excess of 50 percent for MDD have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1, 4.3, 4.130, Diagnostic Code (DC) 9434 (2017). 

3.  The criteria for entitlement to TDIU have not been met.  38 U.S.C. §§ 1155, 5103(a), 5103A, 5107 (2012); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Earlier Effective Date

The Veteran seeks an effective date prior to December 31, 2014, for the award of a 50 percent rating for his MDD.  Generally, the effective date of an award based on a claim for increase of compensation "shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application."  38 U.S.C. § 5110(a).  

The effective date for increased rating shall be the earliest date as of which it is factually ascertainable that an increase in disability had occurred, if the claim is received within one year from such date; otherwise, the effective date for the increase is the date of receipt of the claim for increase.  38 U.S.C. §  5110(b)(2); 38 C.F.R. § 3.400(o)(2).  VA regulations provide that the effective date for increased ratings shall be the "date of receipt of claim or date entitlement arose, whichever is later." 38 C.F.R. § 3.400(o)(1). 

An effective date for an increased rating may be assigned later than the date of receipt of the claim, if the evidence shows that the increase in disability actually occurred after the claim was filed, but never earlier than the date of receipt of the claim for increase.  In general, "date of receipt" means the date on which a claim, information or evidence was received in VA.  38 C.F.R. § 3.1(r).  A claim is "a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit."  38 C.F.R. § 3.1(p).

In determining whether there was an earlier claim, the Board is required to determine all potential claims raised by the evidence, applying all relevant laws and regulations, regardless of whether the claim is specifically labeled as a claim for the benefit.  Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001).  However, an "informal claim must identify the benefit sought." Id. 

Regulations defining a "claim" were revised, effective March 24, 2015. See 79 Fed. Reg. 57,660  (Sept. 25, 2014). The revision eliminated informal claims and required claims on specific forms. In this case, however, the applicable regulations are those prior to the revision, as this claim was pending prior to March 24, 2015. As such, the Board will apply the regulations effective prior to March 24, 2015 regarding defining a claim.

The record shows that the Veteran filed an original claim for service connection for MDD in November 2004.  The RO granted service connection in March 2005, and assigned a 30 percent rating effective the date of the claim.  He did not appeal the March 2005 rating decision.  He later submitted further medical records in October 2005, which the RO addressed in a December 2005 rating decision and again denied the claim.  

In March 2007, the Veteran submitted additional evidence.  This evidence was addressed in March and April 2007 rating decisions, which again stated that the review of the medical evidence warranted no change in the prior decision.  He  filed a formal claim for an evaluation of his MDD in March 2009.  This claim was again denied in November 2009.  Following that decision, the record was silent to any other claims for increase regarding MDD until December 31, 2014, when he filed an informal claim asserting an intent to file for compensation.  

Specifically, the Veteran stated "this statement is to preserve my effective date for entitlement to benefits. I am in the process of assembling my claims package for submission."  Subsequently, he filed a formal claim in February 2015, asking for an evaluation of his depression and asserting that it had worsened, along with, in relevant part, a claim for TDIU.  

The Veteran argues that his entitlement to an earlier effective date is based on 38 C.F.R. § 3.157(b)(2) that treatment for the condition at a VA facility qualifies inherently as an informal claim.  Furthermore, he asserts that the informal claim was dated prior to the change in the law pertaining to informal claims.    

First, the law is well-settled that  "[t]he mere existence of medical records generally cannot be construed as an informal claim; rather, there must be some intent by the claimant to apply for a benefit."  Criswell v. Nicholson, 20 Vet. App. 501, 504 (2006).  Therefore, while medical evidence can support a claim for an increased rating, the Veteran's argument that treatment alone is inherently an informal claim fails.

Next, VA regulations provide that the effective date for an increased rating claim shall be the earliest date as of which it is factually ascertainable that an increase in disability had occurred, if the claim is received within one year from such date; otherwise, the effective date for the increase is the date of receipt of the claim.  38 U.S.C. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).  In this case, it is not factually ascertainable that an increase in disability had occurred within one year of the receipt of the Veteran's claim.  In that regard, the evidence does not show an increase in disability prior to the December 31, 2014, claim which would have warranted an increase in disability rating.  

Furthermore, it is clear from the April 2015 rating decision, which increased the Veteran's rating to 50 percent, that the increase was based largely on the report from his private physician which was dated September 10, 2015.  Accordingly, this September 2015 date is the earliest date that the medical evidence supported an increased rating.  However, as the Veteran submitted an informal intent to file in December 2014, where he clearly stated, and seemingly understood and asserted, his rights to preserve a certain effective date, the RO appropriately granted the rating to the date of the Veteran's informal claim.  

For those reasons, an effective date prior to December 31, 2014, is not warranted for the assignment of a 50 percent rating.  Because the preponderance of the evidence is against the appeal for an earlier effective date, the benefit of the doubt doctrine is not for application and the appeal is denied.

Increased Rating for MDD

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

Where there is a question as to which of two separate evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that particular rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the veteran.  38 C.F.R. § 4.3. 

While a veteran's entire history is reviewed when assigning a disability rating, where service connection has already been established and an increase in the rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  In determining the present level of a disability for any increased rating claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Considerations in evaluating a mental disorder include the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission.  The evaluation must be based on all the evidence of record that bears on occupational and social impairment rather than solely on an examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a).  Although the extent of social impairment is a consideration in determining the level of disability, the rating may not be assigned solely on this basis.  38 C.F.R. § 4.126(b).

DC 9434 specifically addresses major depression; however, all psychiatric disabilities are evaluated under a General Rating Formula for Mental Disorders.  Under the General Rating Formula, the Veteran's current 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing effective work and social relationships.  

A 70 percent rating is warranted for occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgment, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such an unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); and inability to establish and maintain effective relationship.

The list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the rating, but are not meant to be exhaustive, and the Board need not find all or even some of the symptoms to award a specific rating. Mauerhan v. Principi, 16 Vet. App. 436, 442-43 (2002).  If the evidence shows that a veteran suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the criteria for a particular rating, the appropriate equivalent rating will be assigned.  Furthermore, the rating code requires not only the presence of certain symptoms but also that those symptoms have caused occupational and social impairment at a level consistent with the assigned rating. Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed. Cir. 2013).

The Veteran asserts that his major depression is worse than is contemplated by the current rating.  

In a February 2015 private evaluation, the clinician found that the Veteran had symptoms consistent with a major depressive episode and antisocial personality disorder, with a secondary diagnosis of generalized anxiety disorder.  The Veteran further reported recurrent periods of suicidal ideation along with social isolation, with a tendency to be emotionally labile with rapid and extreme mood swings.  He was also noted to be self-destructive at times, with chronic feelings of hopelessness, worthlessness, and personal failure.  He had lost interest in things that had previously given him pleasure, and had a high degree of worry, stress and tension, with an angry temperament and difficulty with empathy.  The examiner opined that the Veteran met the criteria as 50 percent disabled for depressive disorder as was outlined in the General Rating Formula for Mental Disorders.  

In an April 2015 VA examination, the examiner diagnosed MDD and opined that the Veteran only had one mental health diagnosis.  The examiner reflected that MDD resulted in occupational and social impairment with reduced reliability and productivity.  The Veteran reported symptoms of a depressed mood, anxiety, suspiciousness, chronic sleep impairment, difficulty in establishing and maintaining effective work and social relationships, difficulty adapting to stressful circumstances, suicidal ideations and disturbances of motivation and mood.  

Upon examination, the examiner reported that the Veteran's mood and affect were slightly anxious but that he denied auditory or visual hallucinations.  The Veteran was logical and coherent, and denied any urge to harm himself or others.  His higher cognitive functioning, including remote, recent, and immediate recall, as well as abstract thinking were intact.  

In a September 2015 letter, a private physician opined that, based on an interview of the Veteran, he continued to have significant struggles with his depression and anxiety symptoms and with basic every day functioning and recommended that he continued to seek both counseling and medication management.  

October 2015 VA treatment notes, showed the Veteran inquiring about medication refills.  He stated that his mood was "good" while taking his medications, but that he was drained due to 5 hour sleep pattern.  December 2015 VA treatment notes showed that he was reporting mood swings, going from low to high.  The examiner diagnosed a mood disorder, not otherwise specified (NOS), anxiety NOS, and a personality disorder with avoidant, dependent and depressive personality features.  

Given the various acquired mental health diagnoses, the Veteran's treating VA physician conducted a clarifying diagnostic evaluation in February 2016.  The Veteran reported that he was 50 percent service-connected for MDD and that he was going for "unemployability" at the outset of the evaluation, adding that he had hired an attorney.  He stated that he had no friends, did not like to be around people, and that he frequently got into disagreements with others.  

He further stated that he was unable to handle stress and that he was very irritable.  He reported feeling down lately, and that he and his wife were under severe financial stress.  He further mentioned thoughts of self-harm that had persisted for some time, along with, at times, thoughts about hurting others.  He described extreme impulsivity financially.  He denied a history of loss of consciousness or difficulty getting to sleep, reporting that he slept approximately 7 hours per night.  

The examiner opined that the root of the Veteran's depression and anxiety was his personality disorder.  After conducting the Minnesota Multiphasic Personality Inventory (MMPI-2), the examiner noted that the profile was suggestive of malingering.  The Veteran endorsed an extremely high degree of severe psychiatric symptoms, that even typical psychiatrically hospitalized patients do not endorse.  The examiner opined that the Veteran was intentionally trying to present himself as having extreme psychopathology, and since the profile was highly suggestive of malingering, no other clinical interpretations could be made.  

The Veteran was then afforded the Miller Forensic Assessment of Symptoms Test (M-FAST) utilized to assess the probability of malingering, and results suggested there was a 62 percent change of malingering psychopathology.  As a result, the examiner diagnosed malingering, as well as borderline personality disorder.  The examiner opined that the likely intention of the Veteran's malingering was his desire to gain financial reward, and that as such, his report of symptoms in all areas was considered unreliable.  

The examiner reflected that in judging only the objective evidence of record, the Veteran appeared to have strong indications of borderline personality disorder, along with traits of antisocial personality disorder, exhibiting instability in his relationships, self-image and affect.  He also demonstrated impulsivity, irresponsibility, and a lack of empathy and remorse.  

VA treatment notes from March 2016 showed that the Veteran reported his mood was more stable, with a decreased intensity of "ups and downs."  He discussed impulsivity and bad judgment, and reported that his anxiety had lately improved.  His mood was euthymic, affect congruent, with good eye contact, normal voice, good hygiene and grooming, linear thought process, no suicidal or homicidal ideations, memory and cognition intact, and his behavior was noted to be organized and cooperative.  In May 2016, he reported racing thoughts but normal sleep patterns.  

A mental status examination revealed that he was alert and oriented, mood euthymic, affect congruent, good eye contact, normal voice, good hygiene and grooming, linear thought process, with appropriate thought content, no psychosis, no suicidal or homicidal ideations, organized and cooperative behavior, and his memory and cognition intact.  

In a May 2016 VA examination, the examiner diagnosed MDD, and other specified depressive disorder with borderline and antisocial traits.  The examiner opined that it was not possible to differentiate which symptoms were attributable to MDD as an overlap of symptoms occurred.  The examiner reasoned that the listed diagnoses were frequently found to occur concurrently with a strong clinical association.  The examiner also stated that the Veteran's personality disorder was associated with a pattern of instability in interpersonal relationships, self-image, and affect, along with impulsivity, irresponsibility, and a lack of empathy and remorse.  

In contrast, the Veteran's MDD was characterized by periods of depressed mood, diminished pleasure, increased guilt and worthlessness, increased thoughts of death and suicide, diminished concentration and fatigue.  The examiner opined that the Veteran's mental health diagnoses resulted in occupational and social impairment with reduced reliability and productivity.  The Veteran denied a history of significant inpatient psychiatric hospitalization or episodes of treatment for suicidal or homicidal concerns.  He reported symptoms of depressed mood, anxiety, suspiciousness, disturbances in motivation and mood, difficulty in establishing effective relationships, difficulty in adapting to stressful circumstances, and suicidal ideation.  

A mental status examination revealed that the Veteran was alert and fully oriented to self, location, and time, with appropriate grooming and hygiene, mood was "okay" with affect mildly anxious, thought process was linear and logical without indications of homicidal or suicidal ideations, hallucination or delusion, speech was normal in rate, volume and rhythm.  The examiner stated that the present diagnoses of MDD was moderate in nature and a continuation of the Veteran's previous service-connected diagnosis was appropriate.  However, the diagnosis of other specified personality disorder was consistent with combination of antisocial and borderline personality traits and was less likely than not related to his active service.  

The examiner reiterated that as a whole, the Veteran experienced occupational and social impairment with reduced reliability and productivity, which was grossly consistent with prior medical records.  Further, the Veteran continued to function in the same capacity as a husband and father without periods of interruption or disruption in functioning.  

March 2017 VA treatment notes showed that the Veteran had not been treated since approximately May 2016, and that he stopped taking his medication because he felt better.  However, as a result, he reported increased feelings of anxiety and irritability.  The examiner noted that the Veteran was alert and oriented, with fluctuating mood, euthymic affect, normal voice rate, rhythm and volume, good grooming and hygiene, linear and appropriate thought process without psychosis, no suicidal or homicidal ideations, intact memory and cognition and organized and cooperative behavior.  The Veteran also reported that his symptoms were pretty well controlled with medication.  

VA treatment notes from May 2017 echoed the March 2017 treatment notes with the Veteran again reporting improvement on medications, while denying negative thoughts, anhedonia, feelings of helplessness or hopelessness, and no thoughts of hurting himself or others.  The examiner specifically noted that the Veteran seemed credible in his denial of thoughts of self-harm.  

Treatment notes from July 2017 again mirrored previous notes, with the Veteran reporting improvement on medications, and no mood concerns, sharing only his struggle of staying him with 7 kids, and stress about the impending birth of their 8th child.  He again denied any negative thoughts, anhedonia, feelings of helplessness and suicidal or homicidal ideations, and endorsed only increased anxiety about his children.  His thoughts were again linear, with good grooming and hygiene, normal speech and rhythm, and intact memory and cognition.  

In October 2017, the Veteran reported increased fluctuation of mood, and increased irritability.  Objective observations showed that the Veteran was alert and oriented, with euthymic mood, congruent affect, good hygiene and grooming, appropriate and linear thought process, no suicidal or homicidal ideations and intact memory and cognition.  

In an October 2017 VA examination, the examiner diagnosed borderline personality disorder with antisocial traits, and major depressive disorder.  The examiner again indicated it was difficult to differentiate symptoms to each diagnosis as the symptoms overlapped.  The examiner opined that the Veteran's diagnoses resulted in occupational and social impairment with reduced reliability and productivity.  His reported symptoms included depressed mood, chronic sleep impairment, disturbances of motivation and mood, difficulty in establishing effective relationships, suicidal ideations, impaired impulse control and increased irritability.  

Mental status examination included adequate grooming and hygiene, no psychomotor abnormalities, good eye contact, neutral affect, normal speech volume, rate and rhythm, no unusual perceptual experiences, orientation to person, place, time and circumstance, linear narrative showing no evidence of thought disturbance, and denial from the Veteran of active suicidal or homicidal ideations.  

While the examiner initially noted a diagnosis of MDD, it was later changed to reflect the reported symptoms and review of medical records.  The examiner opined that the personality disorder was the primary diagnosis with accompanying depressive episodes.  Based on the symptoms reported by the Veteran, the examiner stated that judgment, insight, and follow through would be affected.  However, the examiner reflected that the Veteran denied any mood concerns and no trouble falling or staying asleep.  The examiner stated that given the Veteran's consistent history of malingering, it was likely that while he was experiencing some degree of symptomatology, he was likely exaggerating the presentation.  Further, the examiner opined that the symptoms were primarily due to the personality disorder.  

After considering the totality of the record, the evidence does not establish that the Veteran has experienced occupational and social impairment in most areas, the criteria associated with a higher 70 percent rating, at any point during the period on appeal.  The evidence does not demonstrate that he experienced frequent suicidal ideation, illogical speech, or neglect of personal hygiene at any point during the period on appeal.  

Instead, he was consistently noted to be well-groomed, fully oriented, and without frequent suicidal or homicidal thoughts or plans.  A past history of suicidal ideation was noted, along with intermittent notations during evaluations; however, his statements are assigned less weight due to the consistent findings by the medical professionals of exaggerated symptoms.  As noted, he was diagnosed with malingering by the February 2016 VA treatment provider, a finding which was further confirmed and corroborated by other physicians who evaluated him.  

As such, the Board finds that the Veteran's report of symptomatology is less credible.  Of note, he regularly denied any suicidal or homicidal ideations in his VA treatment records, when he was reporting symptoms for treatment, but instead reported them during disability evaluations.  Moreover, there was no history of suicide attempts documented throughout the entire period on appeal.  Therefore, the Board places less probative value on this reported symptomatology in evaluating the claim.

Further, the Board notes that a vast majority of any present severe symptomatology has been associated by examiners as due to his personality disorder.  Nonetheless, as the examiners have also stated that differentiation is difficult due to overlapping symptomatology, the Board has considered the totality of the objectively present symptoms which consisted of impaired impulse control and difficulty adapting to stress; however, there was no near-continuous panic or depression affecting the ability to function, substance abuse, legal problems, obsessional rituals, intermittently illogical speech, spatial disorientation, or neglect of personal appearance or hygiene. 

Similarly, while the Veteran has reported otherwise, he has been in a seemingly stable marriage with his wife of over 10 years, at several instances denying the possibility of divorce or separation, and consistently took care of his multiple children, without any evidence of a disruption, in his task as a stay-at-home father.  He has also been found competent by all examiners to be able to manage his financial benefits.  Further, all examiners, both VA and private have found his psychiatric diagnoses to result in occupational and social impairment with reduced reliability and productivity, and not with deficiencies in most areas as is required to find a disability rating of 70 percent to be appropriate.  

Most notably, the Veteran's own privately treating physician evaluated his mental health diagnosis, an opinion that was based mostly on the Veteran's reports of likely exaggerated symptomatology, and found him to meet the criteria for a 50 percent disability rating as found in the General Rating Formula for Mental Disorders.  Further, given the consistently changing diagnoses rendered during the pendency of the appeal, the VA clarifying diagnostic report, which was conducted not in conjunction with this appeal, but simply in the course of treatment of the Veteran did not endorse such severe symptoms.  The symptoms which the examiner objectively determined to be present demonstrated ones most consistent with a rating of 50 percent.  

The Board places significant probative weight on this report as the examiner thoroughly reviewed the Veteran's records, examined him and interviewed him, possibly on more than one occasion, considered his reported symptoms and evaluated the likelihood of their exaggeration based on psychological testing.

As such, an evaluation of the totality of the objective evidence of record, including the private opinion report submitted by the Veteran's own treating physician, does not establish that he experiences symptoms like or similar to those associated with a higher 70 percent rating at any point during the period on appeal, and a rating in excess of 50 percent is not warranted.  The Board has considered the doctrine of reasonable doubt, but finds that the record does not provide an approximate balance of negative and positive evidence on the merits.  Accordingly, as the preponderance of the evidence is against the claim, the appeal is denied.  

TDIU

The Veteran asserts that his service-connected disabilities have rendered him unable to obtain or maintain gainful employment.  It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16.  A finding of total disability is appropriate when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. §§ 3.340(a)(1) 4.15.

The term substantially gainful occupation is not specifically defined for purposes of the regulations governing TDIU.  However, marginal employment is not considered substantially gainful employment.  Marginal employment includes situations in which an individual's annual income does not exceed the poverty threshold for one person.  Employment may be marginal even when the individual's earned income exceeds the poverty threshold if such individual is employed in a protected environment such as a family business or sheltered workshop.  38 C.F.R. § 4.16(a).

In evaluating a claimant's employability, consideration may be given to his level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.

A total disability rating for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more.  If there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more and the combined rating must be 70 percent or more.  38 C.F.R. § 4.16(a).

A veteran's service-connected disabilities, alone, must be sufficiently severe to produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  In determining whether unemployability exists, consideration may be given to a veteran's level of education, special training, and previous work experience, but not to his or her age or to any impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.   A veteran's employment history, his or her educational and vocational attainment, as well as his or her particular physical disabilities are to be considered in making a determination on unemployability.

In order for a veteran to prevail in his claim for TDIU, the record must reflect circumstances, apart from nonservice-connected conditions, that place him or her in a different position than other veterans who meet the basic schedular criteria.  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment.  The ultimate question is whether the veteran, in light of his or her service-connected disorders, is capable of performing the physical and mental acts required by employment, not whether he or she can find employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).  

In this case, the Veteran has been granted service connection for MDD at 50 percent, left knee with MCL instability at 20 percent, and malformation of the lateral malleolus of the right ankle at 10 percent.  His combined rating is 70 percent.  Therefore, the threshold percentage requirements for the award of a TDIU under the provisions of 38 C.F.R. § 4.16(a) are met.

Nevertheless, after review of the lay and medical evidence of record, the evidence weighs against a finding that the service-connected disabilities are of sufficient severity so as to preclude substantially gainful employment.  The Veteran has a high school education, as well as two years of college, past relevant work experience as a construction worker and cabinet maker, and has not worked since approximately 2014. 

At the outset, it is important to note that at many instances in the record the Veteran has been accused of malingering and exaggerating his symptoms for monetary gain.  The Board is charged with the duty to assess the credibility and weight given to evidence. Wensch v. Principi, 15 Vet. App. 362, 367   (2001); Wood v. Derwinski, 1 Vet. App. 190, 19 (1991).  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness. Caluza v. Brown, 7 Vet. App. 498 (1995).  As such, the Board will consider objective evidence as more probative and less probative weight will be assigned to the Veteran's contentions. 

The Veteran has submitted employment records showing that he has held a variety of jobs since 2008, including installing piers and as a cabinet maker, both of which he quit.  Further, he worked as a production worker with a Masonite firm, a job from which he was laid off.  Records show that he was later offered his job back, but he refused to accept it.  Additionally, he has attested during treatment that he and his wife made a joint decision for her to work, and he to remain home with their nine children, indicating that he has not sought to obtain employment in some time. 

In August 2009, the Veteran was afforded a VA examination for his psychiatric disorder, which he asserts is the main disability precluding him from working.  The examiner noted that the Veteran was a full-time stay-at-home dad of several children, and that in his spare time, he was involved in woodworking and building furniture.  The examiner stated that the Veteran was the main supplier for a furniture store.  At that time, he asserted that he only had mild vocational limitations associated with his depression, and that depression did not affect his thought process, analytical ability, fine motor skills, or his ability to follow detailed instructions and rely on memory.  He then again denied that his current mental health medication had a negative impact on his vocational functioning.  The examiner opined that the Veteran had no limitations as due to his depression.  

In February 2015, the Veteran obtained a private examination.  The examiner opined that the Veteran was 50 percent disabled with regard to his depression, describing mostly symptomatology of feeling isolated, and suffering from mood swings and suspiciousness of others.  

In April 2015, the Veteran's wife submitted a statement describing severe social impairment which limited his ability to be around or interact with others.  She stated that this impairment was evidence in his home and social life, and that it had precluded him from obtaining and maintaining gainful employment.  

In an April 2015 VA examination, the examiner diagnosed MDD and opined that it resulted in occupational and social impairment with reduced reliability and productivity.  The examiner stated that the Veteran had worked several jobs doing labor and construction, holding one for 9 months until he was laid off.  His recent job was construction which only lasted two weeks before he was terminated.  The Veteran admittedly sought no employment following that termination.  

The examiner noted that the Veteran was slightly anxious but his higher cognitive functioning, including remote, recent, and immediate recall and abstract thinking were very much intact.  He reported that he stayed at home with his children who ranged from nine months to nine years, and he was their primary caregiver when his wife was at work.  He reported cooking, cleaning, taking care of the lawn and the walk ways.  

The examiner opined that given that the Veteran ability to handle his life as a stay-at-home father adequately, that he was unemployable as a result of his depressive disorder.  The examiner stated that while the Veteran may have some difficulty obtaining sustained employment as a result of reduced reliability and productivity, he would be able to succeed in a job which did not have too much interaction with other employees.  

In September 2015, the Veteran submitted a letter from his private treatment provider.  The Veteran reported to the examiner that medications were not working and that he suffered from severe depression, trauma, and anxiety.  He further reported difficulty functioning in his daily life, and that he was unable to function in any gainful employment.  The examiner, as a result of this testimony, opined that the Veteran was not serviceable to work in any capacity due to his mental health deficits, described as chronic and long term.  

In an October 2015 VA examination for his knee and ankle disabilities, the examiner opined that the Veteran's knee disability would not preclude him for securing or maintaining substantially gainful employment.  The examiner specifically stated that in formulating the opinion, the medication, education, occupational background and more were considered.  The examiner reasoned that the Veteran was able to do all basic and instrumental activities of daily living independently, including all self cares, chores, meal preparation, house cleaning, shopping, lawn care, and more.   

VA treatment notes from October 2015 show the Veteran reporting "good" moods while on his medications.  His only complaint was some trouble with insomnia.  In February 2016 VA treatment notes, he reported that work was "nearly impossible" for him since he did not get along well with people, and this resulted in him either getting fired or quitting.  He indicated that with positive structure and input from his wife, he was able to maintain some balance in his life.  

The examiner diagnosed the Veteran with malingering and borderline personality disorder.  The examiner explained that malingering was the purposeful production of false or grossly exaggerated symptoms with the intention of gaining a reward such as financial compensation.  The examiner noted that the Veteran stated at the outset that he was seeking unemployability, for which he obtained an attorney.  

The examiner opined that given the evidence of symptoms and behavioral patterns reported along with the information in his medical history, it seems that the strong clinical indication of borderline personality disorder, along with traits of antisocial personality disorders cause the Veteran to demonstrate a pattern of instability in his interpersonal relationships and affect, impulsivity, irresponsibility, and a difficulty tolerating stress which was evident from his teen years.  The borderline personality disorder, the examiner further opined, also made him demonstrate a pattern of inconsistency in his behavior.  The examiner stated it was difficult determine the underlying cause for an individual's purposeful falsification of symptoms; however, in this case, it appeared likely that the Veteran's gain was his desire to obtain unemployability. 

Treatment records from March and May 2016 showed that the Veteran reported improved anxiety and more stable moods.  In a May 2016 VA examination, MDD and personality disorder with borderline and antisocial traits were diagnosed.  The examiner opined that the Veteran's personality disorder was associated with a pattern of instability in his interpersonal relationships, impulsivity, irresponsibility, and a lack of remorse.  

The examiner opined that the Veteran's mental diagnosis resulted in occupational and social impairment with reduced reliability and productivity.  Further, the examiner stated that the Veteran continued to function in grossly the same capacity within his roles as a husband and father without a period of interruption or notable disruption in functioning.  The examiner finally opined that although he has not tried to return to an occupational setting, the available evidence suggests that should he seek to return, he would continue to experience a moderate level of functional impairment, which was related to his previously undiagnosed personality disorder.  

Treatment notes from March 2017 indicate that the Veteran stopped taking medication because he was feeling better.  His continued diagnoses consisted of a mood disorder, anxiety, insomnia, and a personality disorder.  May 2017 VA treatment notes also revealed that he was noticing improvement while on medication.  He denied any negative thoughts, anhedonia, feelings of helplessness and hopelessness.  July 2017 VA treatment notes further corroborated these findings and he once again reporting mood improvements on medications, and denying any mood concerns, negative thoughts, anhedonia, and feelings of helplessness.  He reported an increase in anxiety related to his kids being at home for summer break.  In October 2017, he again complained of only anxiety.  

In an October 2017 VA examination, the examiner diagnosed borderline personality disorder as a primary diagnosis, with MDD with psychotic features as a secondary diagnosis.  The examiner opined that the Veteran exhibited occupational and social impairment with reduced reliability and productivity.  The examiner once again opined that although the Veteran reported an increase in severity, he was likely exaggerating the presentation.  As such, the examiner based the opinion largely on his most recent mental health records.  

The examiner changed the diagnosis of MDD to reflect the reported symptoms shown in his records, and asserted that the Veteran's personality disorder was his primary diagnosis, with accompanying depressive episodes.  The examiner further opined that while the Veteran's mental health symptoms would impair some occupational abilities such as using judgment, following through and interacting with coworkers, his most recent mental health records paint a contrasting picture.  The examiner stated that recent treatment notes showed the Veteran noticing improvements on medications, and denying mood concerns.  Given the history of malingering, the examiner opined that the Veteran was exaggerating the presentation, and that while he was likely experiencing some degree of symptomatology, it was due to his personality disorder, and not MDD, with the root of his depression and anxiety being his personality disorder.  

After considering the limitations related to the Veteran's service-connected disabilities, as shown by the credible lay and medical evidence, the Board finds that a TDIU is not warranted.  He is able to perform sedentary and physical tasks and is not, when considering the symptomatology and functional impairment of service-connected disabilities alone, without regard to age or nonservice-connected disabilities, precluded from all forms of employment.  In consideration thereof, he is not unable to secure or follow substantially gainful employment solely due to the service-connected disabilities to warrant a TDIU for any period.    

In support of his claim, the Veteran submitted a lay statement from his wife, stating that his psychiatric disorder rendered him unable to work.  He has also submitted his own written assertions regarding his employability to VA, as well as an opinion from a private examiner rendering him unemployable.  

Laypersons are competent to testify regarding such observable symptomatology as any impairments in occupational functioning due to various disabilities.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  While the Board considers these contentions of the Veteran's wife to be credible, they are less probative than the objective conclusions of the VA medical examiner and health care providers.  Furthermore, many attempts have been made to afford the Veteran with an examination to properly evaluate the nature of his MDD and its effect on his ability to obtain and maintain gainful employment.  

While reporting severe symptoms, his contentions at these evaluations are consistently rebutted by more probative VA treatment notes.  The objective medical evidence, specifically VA treatment notes, which contain the Veteran's contentions when he is not seeking monetary gain, are more probative than his assertions or any conclusions drawn by a private examiner based on his exaggerated assertions.  Last, and perhaps most importantly, numerous VA examiners, to specifically include the May 2016 and October 2017 examiner, have related many of the symptoms which the Veteran asserts render him unemployable as due to his personality and anxiety disorders, for which he is not service connected. 

Overall, the Veteran is not unemployable by reason of his service-connected disabilities.  The Board has considered the doctrine of reasonable doubt, but finds that the record does not provide an approximate balance of negative and positive evidence on the merits.  Accordingly, as the preponderance of the evidence is against the claim and the appeal is denied.  

Finally, the Veteran has not raised any other issues, nor have any other issues been reasonably raised by the record, for the Board's consideration.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-370 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).


ORDER

An effective date prior to December 31, 2014, for MDD, is denied. 

A rating in excess of 50 percent for MDD is denied. 

TDIU is denied. 



____________________________________________
L. HOWELL 
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


